ORDER
PER CURIAM.
Plaintiff, Lechner & Simon, Inc., brought an action against defendant, William J. Behrle, for breach of contract. Defendant filed a counterclaim in three counts seeking damages for negligence, breach of fiduciary duty and fraud. On motion of plaintiff, the trial court dismissed defendant’s counterclaim. Thereafter, plaintiff dismissed its petition against defendant. Defendant appeals the dismissal of his counterclaim.
No error of law appears. An extended opinion would have no precedential value. The order of the trial court is affirmed. Rule 84.16(b).